DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 and 24 are pending are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 13-15, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaveness et al. (US 6,051,207).
Klaveness discloses imaging endothelin receptor sites in vivo using targeted contrast agents in which the targeting vector has affinity for endothelin-receptor sites. The endothelin receptors are generally located within the cardiovascular system and the gastrointestinal tract and are accessible to such contrast agents when they are administered into the blood stream or the gi tract (column 1-2).

Therapeutic agents may be encapsulated in the interior of the molecular aggregate or attached via linker (column 30).
A method of generating an image of an animate human or non-human (preferably mammalian or avian) animal subject involving administering a contrast agent to said subject, eg. into the vascular system or the gi tract, and generating an image of at least a part of said subject to which said contrast agent has distributed, eg. by X-ray, MR, ultrasound, scintigraphic, PET, SPECT, electrical impedance, light or magnetometric imaging modalities, characterised in that as said contrast agent is used an agent of formula I.
Propylene glycol is defined as an edge activator (instant claim 9); glycerol is defined as a membrane stiffener (instant claim 10).
It is noted that the synthetic methods of Klaveness are consistent with the synthetic method of the preparation of samples of the instant specification, accordingly it is interpreted that the microbubbles inherently have the structure claimed.  
With regard to claim 24, the actively claimed method steps of administering and generating an intravascular or extravascular image are performed.

Claim(s) 1-3, 8-10, 17 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugstad et al. (US 6,217,850).
Dugstad discloses gas-containing contrast agents of use in diagnostic imaging, more particularly to such contrast agents comprising phospholipid-stabilised gas microbubbles and to a novel method for the preparation of gas-containing contrast agents (column 1).
Attenuation in blood-filled compartments such as the heart chambers has been found to be sufficiently low to permit visualisation of regions of interest in the myocardial vasculature. Tests have also shown such intravenously injected contrast agents to be distributed throughout the whole blood pool, thereby enhancing the echogenicity of all vascularised tissues, and to be recirculated. They have also been found useful as general Doppler signal enhancement aids, and may additionally be useful in ultrasound computed tomography and in physiologically triggered or intermittent imaging (column 6).
In Example 1, dispersions of microbubbles stabilised by different phospholipids or phospholipid mixtures are made according to the general procedure described below, using the process parameters given in Table 1.1.    Solutions of the selected phospholipids or phospholipid mixtures in water containing 5.4% (w/w) of a mixture of propylene glycol and glycerol (3:10 w/w) giving a phospholipid concentration of 2-5 mg/ml are prepared (for phosphatidylethanolamine the water is adjusted to pH=10.5 with sodium hydroxide), the phospholipids being hydrated by ultrasonic treatment and/or heating to approximately 800C for the stated time (Table 1.1) and cooled to room 
Various phospholipids are taught in Table 1.1, such as DSPC/DSPS, DSPG/DPPA, etc.
Propylene glycol is defined an edge activator (instant claim 9); glycerol is defined as a membrane stiffener (instant claim 10).
It is noted that the synthetic methods of Klaveness are consistent with the synthetic method of the preparation of samples of the instant specification, accordingly it is interpreted that the microbubbles inherently have the structure claimed.  
With regard to claim 24, the actively claimed method steps of administering and generating an intravascular or extravascular image are performed.

Claim(s) 1-4, 8-10, 12-18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Exner et al. (US 2014/0147390).
Exner discloses a stabilized nanobubble can include a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control 
A method for imaging a region of interest is disclosed, including administering to a subject a composition comprising a plurality of stabilized nanobubbles and visualizing, including use of a baseline image prior to administration of the composition (paragraph 0095).
It was found that nonionic triblock copolymers (e.g., poloxamers) when combined with lipids can form nanobubble contrast agents that when administered to a subject with cancer are clearly visible on ultrasound yet sufficiently small to move beyond leaky tumor vasculature, permitting greatly expanding molecular imaging capabilities of ultrasound at clinically relevant frequencies (e.g., 1 to 20 MHz) (paragraph 0047).
The stabilized nanobubbles are much more flexible than traditionally formed microbubbles as result of the nonionic triblock copolymer, which acts as a linker packed between lipids (paragraph 0048).

Other examples of lipids, any one or combination of which may be used to form the membrane, can include: …glycerol, etc. In one example of the application, the membrane can include a mixture of DPPA, DPPE and DPPC (paragraph 0055-6).
Bubbles were prepared by first dissolving DPPC, DPPA and DPPE in chloroform, followed by evaporation of the solvent and hydration with 1xPBS in the presence of glycerol to produce lipid vesicles (FIG. 5). To formulate Pluronic bubbles, Pluronic (Table 2) was either co-dissolved in the chloroform lipid solution before solvent evaporation (prefilm) or was added to the hydration PBS/glycerol solution (postfilm). Hydration of the lipid films took place at 37 C in an incubator-shaker at 120 RPM for 60 minutes (New Brunswick Scientific). Next, the vials were sealed, the air was withdrawn by a syringe and octafluoropropane was added to the vials until the pressure in the vial was equalized. Finally, the vial was placed on a VialMix shaker (Bristol-Myers Squibb Medical Imaging, Inc. N. Billerica, Mass.) for 45 seconds to form the bubbles. Samples were placed on ice immediately after formulation and stored for analysis (paragraph 0150).  In Example 3, nanobubbles comprise DPPC, DPPE, DPPA and biotinylated DPPE-PEG-biotin.
It is noted that the pluronic component is considered to be within the scope of an edge activator because it is said to increase flexibility of the nanobubbles (paragraph .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Exner et al. (US 2014/0147390) in view of Basilion et al. (US 2018/0064831).
Exner teaches a stabilized nanobubble can include a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control 
A method for imaging a region of interest is disclosed, including administering to a subject a composition comprising a plurality of stabilized nanobubbles and visualizing, including use of a baseline image prior to administration of the composition (paragraph 0095).
It was found that nonionic triblock copolymers (e.g., poloxamers) when combined with lipids can form nanobubble contrast agents that when administered to a subject with cancer are clearly visible on ultrasound yet sufficiently small to move beyond leaky tumor vasculature, permitting greatly expanding molecular imaging capabilities of ultrasound at clinically relevant frequencies (e.g., 1 to 20 MHz) (paragraph 0047).
The stabilized nanobubbles are much more flexible than traditionally formed microbubbles as result of the nonionic triblock copolymer, which acts as a linker packed between lipids (paragraph 0048).

Other examples of lipids, any one or combination of which may be used to form the membrane, can include: …glycerol, etc. In one example of the application, the membrane can include a mixture of DPPA, DPPE and DPPC (paragraph 0055-6).
Bubbles were prepared by first dissolving DPPC, DPPA and DPPE in chloroform, followed by evaporation of the solvent and hydration with 1xPBS in the presence of glycerol to produce lipid vesicles (FIG. 5). To formulate Pluronic bubbles, Pluronic (Table 2) was either co-dissolved in the chloroform lipid solution before solvent evaporation (prefilm) or was added to the hydration PBS/glycerol solution (postfilm). Hydration of the lipid films took place at 37 C in an incubator-shaker at 120 RPM for 60 minutes (New Brunswick Scientific). Next, the vials were sealed, the air was withdrawn by a syringe and octafluoropropane was added to the vials until the pressure in the vial was equalized. Finally, the vial was placed on a VialMix shaker (Bristol-Myers Squibb Medical Imaging, Inc. N. Billerica, Mass.) for 45 seconds to form the bubbles. Samples were placed on ice immediately after formulation and stored for analysis (paragraph 0150).  In Example 3, nanobubbles comprise DPPC, DPPE, DPPA and biotinylated DPPE-PEG-biotin.
It is noted that the pluronic component is considered to be within the scope of an edge activator because it is said to increase flexibility of the nanobubbles (paragraph 
Exner does not specifically recite DBPC as a phospholipid in the nanobubble membrane.
Basilion teaches PSMA targeted nanobubbles.  The lipids can include a mixture of phospholipids having varying acyl chain lengths. For example, the lipids can include a mixture of at least two of DPPC, DBPC, DPPE, DSPE or DPPA. In one embodiment, the lipids can include a mixture of DPPC, DPPE, and DPPA at a ratio of, for example, about 4:1.4:1. In another embodiment, the lipids can include a mixture of DBPC, DPPE, and DPPA at a ratio of, for example, about 6:2:1. Advantageously, increasing the length of the acyl chain of the most predominant lipid in the mixture from 16 to 22 carbons (i.e., from DPPC to DBPC), while maintaining about the same molar ratios of all lipids in the formulation resulted in a fourfold improvement in half-life of the nanobubbles (paragraph 0054).  In one embodiment, Pluronic L10 (MW 3200, PPO/PEO units of 49.7/7.3), at three Pluronic:lipid molar ratios (0.02, 0.2, and 0.4), was incorporated into the lipid film composed of a mixture of DPPC, DPPE, DPPA and DSPE-PEG.  In Example 8, C3F8 NBs were formulated by dissolving a cocktail of lipids including DBPC, DSPE-PEG in PBS followed by gas exchange and activation via mechanical agitation. NBs were purified by centrifugation, and size was measured by dynamic light scattering (DLS).
It would have been obvious to provide nanobubbles comprising a lipid mixture comprising DBPC, DPPA, DPPE, DSPE-PEG when the teaching of Exner is taken in view of Basilion.  One would have been motivated to do so because Basilion teaches that increasing the length of the acyl chain of the most predominant lipid in the mixture In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 1-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Exner et al. (US 2014/0147390) in view of Basilion et al. (US 2018/0064831), in further view of Unger (US 5,922,304).
The rejection over Exner in view of Basilion is applied as above.
Exner and Basilion do not specifically recite propylene glycol as a membrane component.  
Unger teaches gas and gaseous precursor filled microbubbles.  Gas filled microspheres were prepared from an aqueous suspension of 5 mg per ml of dipalmitoylphosphatidylcholine in a buffer prepared from 8 parts normal saline with 1 part glycerol and 1 part propylene glycol. A 30 ml glass bottle with a rubber stopper was 
A 5 ml solution of 5 mg per ml lipid comprising 8:1:1 volume ratio of normal saline:glycerol:propylene glycol was prepared using a mixture of 77.5 mole percent DPPC+12.5 mole percent DPPA+10 mole percent of dipalmitoyl-phosphatidylethanolamine-polyethyleneglycol (DPPE-PEG 5000) a lipid covalently bound to a hydrophilic polymer. Air was evacuated from the 18 ml glass vial entrapping the lipids and the vial was filled with nitrogen to ambient pressure. The material was autoclaved at 121 C. and elevated pressure for 15 minutes and allowed to cool to room temperature. The vial was shaken on a Wig-L-Bug brand shaker for 2 minutes, yielding a thick foam of about 12 cc volume of gas filled microspheres.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide propylene glycol:glycerol as the rehydrating solution prior to mixing in the methods of Exner when the teachings are taken in view of Unger.  One would have been motivated to do so because Unger teaches that propylene glycol provides the advantage of additional stabilization by increasing surface tension.  One would have had a reasonable expectation of success in doing so because Unger exemplifies microbubble formation including lipid compositions present in propylene glycol:glycerol prior at mixing, and therefore incorporating propylene glycol in the microbubbles, which is defined as an edge activator (instant claims 9, 11).

Claims 1-10, 12-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Exner et al. (US 2014/0147390) in view of Walovitch et al. (US 2007/0269381).
Exner teaches a stabilized nanobubble can include a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble (paragraph 0006).  The nanobubble size can have a size from 50 to 400 nm (paragraph 0008).  The nanobubble can include least one targeting moiety that is linked to the membrane. The targeting moiety can be selected from the group consisting of 
A method for imaging a region of interest is disclosed, including administering to a subject a composition comprising a plurality of stabilized nanobubbles and visualizing, including use of a baseline image prior to administration of the composition (paragraph 0095).
It was found that nonionic triblock copolymers (e.g., poloxamers) when combined with lipids can form nanobubble contrast agents that when administered to a subject with cancer are clearly visible on ultrasound yet sufficiently small to move beyond leaky tumor vasculature, permitting greatly expanding molecular imaging capabilities of ultrasound at clinically relevant frequencies (e.g., 1 to 20 MHz) (paragraph 0047).
The stabilized nanobubbles are much more flexible than traditionally formed microbubbles as result of the nonionic triblock copolymer, which acts as a linker packed between lipids (paragraph 0048).
The at least one lipid comprising the membrane or shell can include any naturally-occurring, synthetic or semi-synthetic (i.e., modified natural) moiety that is generally amphipathic (i.e., including a hydrophilic component and a hydrophobic component).

Bubbles were prepared by first dissolving DPPC, DPPA and DPPE in chloroform, followed by evaporation of the solvent and hydration with 1xPBS in the presence of glycerol to produce lipid vesicles (FIG. 5). To formulate Pluronic bubbles, Pluronic (Table 2) was either co-dissolved in the chloroform lipid solution before solvent evaporation (prefilm) or was added to the hydration PBS/glycerol solution (postfilm). Hydration of the lipid films took place at 37 C in an incubator-shaker at 120 RPM for 60 minutes (New Brunswick Scientific). Next, the vials were sealed, the air was withdrawn by a syringe and octafluoropropane was added to the vials until the pressure in the vial was equalized. Finally, the vial was placed on a VialMix shaker (Bristol-Myers Squibb Medical Imaging, Inc. N. Billerica, Mass.) for 45 seconds to form the bubbles. Samples were placed on ice immediately after formulation and stored for analysis (paragraph 0150).  In Example 3, nanobubbles comprise DPPC, DPPE, DPPA and biotinylated DPPE-PEG-biotin.
It is noted that the pluronic component is considered to be within the scope of an edge activator because it is said to increase flexibility of the nanobubbles (paragraph 0048).  Glycerol is defined as a membrane stiffener (instant claim 10).  With regard to claim 9, the pluronics comprise propylene glycol.
Exner does not specifically recite DBPC as a phospholipid in the nanobubble membrane.

The most preferred lipids are phospholipids, preferably DPPC, DAPC, DSPC, DTPC, DBPC, DLPC and most preferably DPPC, DSPC, DAPC and DBPC (paragraph 0056).
It would have been obvious to provide nanobubbles comprising a lipid mixture comprising DBPC, DPPA, DPPE, DSPE-PEG when the teaching of Exner is taken in view of Walovitch.  Each of the various lipids DBPC, DPPA, DPPE, DSPE-PEG are taught to be suitable lipids for use in providing a stable nanonbubble membrane.  DPPC, DSPC, DAPC and DBPC are taught to be preferred lipids for microbubble by Walovitch.  One of ordinary skill in the art could have readily substituted DBPC for DSPC in the methdods of Exner with the expected result of providing a phospholipid stabilized membrane.  With regard to the ratio of lipid components, it would have been obvious to modify the lipid ratio to optimize bubble performance for use in ultrasound imaging.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 1-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Exner et al. (US 2014/0147390) in view of Walovitch et al. (US 2007/0269381), in further view of Unger (US 5,922,304).
The rejection over Exner in view of Walovitch is applied as above.
Exner and Walovitch do not specifically recite propylene glycol as a membrane component.  
Unger teaches gas and gaseous precursor filled microbubbles.  Gas filled microspheres were prepared from an aqueous suspension of 5 mg per ml of dipalmitoylphosphatidylcholine in a buffer prepared from 8 parts normal saline with 1 part glycerol and 1 part propylene glycol. A 30 ml glass bottle with a rubber stopper was filled with each respective gas and vortexed for 10 minutes using a Vortex Genie-2 (Scientific Industries Inc., Bohemia, N.Y.) at the highest power setting, 6.5. The resultant stabilized microspheres were sized using an Accusizer optical particle sizer (Particle Sizing Systems, Santa Barbara, Calif.) and a Reichert-Jung Model 150 optical microscope (Cambridge Instruments, Inc., Buffalo, N.Y.). Half of the microspheres from each sample were extruded by hand using a syringe through an 8.mu. filter (Nuclepore, Pleasanton, Calif.). The microspheres prepared without extrusion had a mean size of about 20 micron. The microspheres which were extruded had a mean size of about micron. A portion of each of the samples of stabilized microspheres was then put into 25 cc syringes, partially filling the syringes. A further portion of each sample was diluted 1:2 
A 5 ml solution of 5 mg per ml lipid comprising 8:1:1 volume ratio of normal saline:glycerol:propylene glycol was prepared using a mixture of 77.5 mole percent DPPC+12.5 mole percent DPPA+10 mole percent of dipalmitoyl-phosphatidylethanolamine-polyethyleneglycol (DPPE-PEG 5000) a lipid covalently bound to a hydrophilic polymer. Air was evacuated from the 18 ml glass vial entrapping the lipids and the vial was filled with nitrogen to ambient pressure. The material was autoclaved at 121 C. and elevated pressure for 15 minutes and allowed to cool to room temperature. The vial was shaken on a Wig-L-Bug brand shaker for 2 minutes, yielding a thick foam of about 12 cc volume of gas filled microspheres.
The propylene glycol may also function as a thickening agent which improves microsphere formation and stabilization by increasing the surface tension on the microsphere membrane or skin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide propylene glycol:glycerol as the rehydrating solution prior to mixing in the methods of Exner when the teachings are taken in view of Unger.  One would have been motivated to do so because Unger teaches that propylene glycol provides the advantage of additional stabilization by increasing surface tension.  One would have had a reasonable expectation of success in doing so because Unger exemplifies microbubble formation including lipid compositions present in propylene glycol:glycerol 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618